08/17/2020



 1                                                                                          Case Number: DA 20-0263



 2

 3

 4

 5                   IN THE SUPREME COURT OF THE STATE OF MONTANA
                                  CAUSE NO. DA-20-0263
 6
     DAVID FLINT RICHARD,                         )
 7                                                )
     Appellant/Respondent,                        )
 8                                                ) ORDER DISMISSING APPEAL
 9   vs.                                          )
                                                  )
10   CLAUDIA DEL TORAL,                           )
                                                  )
11   Appellee/Petitioner.
12

13
             This matter, having come before the Court upon the Unopposed Motion to Dismiss
14
      Appeal and the parties’ Stipulation to Dismiss Appeal, filed herein on August 15, 2020,
15
      and the Court, being fully advised in the premise, now enters the following:
16

17    ORDER

18           The Unopposed Motion to Dismiss Appeal is GRANTED, the parties’ Stipulation
19    to Dismiss Appeal is APPROVED, and the above captioned action is DISMISSED with
20
      prejudice.
21

22

23

24




      Order Dismissing Appeal - 1                                                Electronically signed by:
                                                                                       Mike McGrath
                                                                          Chief Justice, Montana Supreme Court
                                                                                      August 17 2020